Citation Nr: 1025974	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a partial medial meniscectomy of the right knee with 
degenerative changes.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1991 to September 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of the Huntington, West 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  The file was later transferred to the RO in 
Roanoke, Virginia.


FINDING OF FACT

The Veteran's right knee disability is productive of a range of 
motion of 80 degrees of flexion and 10 degrees of extension with 
no additional limitation due to pain, weakness, incoordination or 
fatigability with repetitive motion, locking one to three times 
per month, and subjective complaints of giving way without 
objective evidence of instability. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the 
residuals of a partial medial meniscectomy of the right knee with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 
4.71a, Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, and 
the first three Dingess elements are substantiated.  Furthermore, 
the Veteran was provided with preadjudication notice that met the 
remaining requirements of Dingess and Pelegrini in January 2008.  
The Board finds that the duty to notify the Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran was afforded 
a February 2008 examination of his right knee disability in 
conjunction with his current claim.  Although the claims folder 
was not made available to the examiner, it was noted that the 
Veteran's medical records were reviewed.  Furthermore, the Board 
notes that the history contained in the examination report is 
accurate.  In claims for increased evaluations, the most 
important findings concern the current impairment that results 
from each disability, and not the historical record, and the 
Board finds that the failure to review the claims folder does not 
result in any harm to the Veteran's claim.  

Additionally, the Veteran has not identified any treatment 
sources for his right knee disability.  In fact, after he 
received the January 2008 letter informing him of the type of 
evidence required to prevail in his claim, he returned a response 
form in February 2008 indicating he had no further evidence to 
submit.  He indicated that he did not want a hearing in his March 
2009 substantive appeal.  As there is no indication of the 
existence of additional evidence to substantiate the claim, the 
Board concludes that the duty to assist provisions of the VCAA 
have been met. 

Increased Evaluation

The Veteran argues that the residual symptoms of his right knee 
surgery have increased in severity to such an extent that a 
higher rating is warranted.  He argues that he experiences pain, 
instability, and locking of his right knee.  The Veteran believes 
that he is entitled to a 30 percent rating for his disability.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board acknowledges that a claimant may 
experience multiple degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield 21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for a 
right knee disability was established in an October 2002 rating 
decision.  A noncompensable evaluation was assigned at this time, 
effective from March 2002.  The evaluation was increased to the 
current 10 percent rating in a May 2004 rating decision, also 
effective from March 2002.  The Veteran submitted his current 
claim for an increase in November 2007.  

The Veteran's right knee disability is evaluated under the rating 
code for traumatic arthritis.  This code states that traumatic 
arthritis is to be evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is merited for X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  A 
20 percent evaluation is merited for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg extension, 
is also of relevance here.  Under that Code section, a 
noncompensable evaluation is assigned where extension is limited 
to 5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The normal range of motion of the knee is 140 degrees of flexion 
and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Additionally, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

The Veteran was afforded a VA examination of his right knee 
disability in February 2008.  He was noted to have a history of a 
1991 injury to his right knee, followed by an arthroscopic 
partial medial meniscectomy in 1993.  The Veteran reported that 
his symptoms had been worsening since his previous VA examination 
in 2004.  He reported using pain medication on a daily basis and 
indicated that he slept with his knee elevated.  The Veteran 
stated that he used a knee brace on an intermittent but frequent 
basis.  He reported being able to stand for 15 to 30 minutes and 
being able to walk for a quarter of a mile.  There were also 
subjective reports of giving way, instability, pain, stiffness, 
and weakness.  He said he experienced locking one to three times 
a month.  There were flare-ups every two to three weeks, which 
were precipitated by being on his feet at work.  The Veteran also 
reported inflammation and redness.  

On examination, the Veteran had normal gait, but there was 
evidence of abnormal weight bearing in the form of a callus 
formation on the right great toe and abnormal wear of the right 
shoe.  The Veteran had 80 degrees of active flexion, with pain 
throughout the range of motion.  Passive range of motion showed 
flexion to 110 degrees, with pain at 80 degrees.  Active and 
passive extension were both to 10 degrees, with pain throughout.  
There was no additional loss of motion on repetitive use.  The 
Veteran did not have inflammatory arthritis or ankylosis.  There 
was no mass behind the knee, no clicks or snaps, no grinding, no 
instability, and no patellar abnormality.  There was a positive 
McMurray's sign, which signified a meniscus abnormality.  An X-
ray study showed that there was no defect or dislocation.  There 
were mild degenerative changes, with slight joint space narrowing 
and small marginal bony spurs of the medial compartment.  No 
other bony or joint pathologies were seen.  The diagnosis was 
right knee pain due to degenerative joint disease.  The examiner 
determined that the general occupational effect of the right knee 
disability was significant.  However, the explanation of the 
significant effects showed that the Veteran had not lost any time 
due to his right knee condition, but that he had adjusted his 
duties at work to relieve his pain and get off his feet.  He said 
that if he had to undergo additional surgery with a long 
convalescence he was worried that he would lose his job.  The 
effects on his activities of daily living were mild to moderate, 
although he was precluded from participating in sports.  

With respect to the rating codes for limitation of motion, the 
Veteran's flexion would need to be limited to at least 30 degrees 
or his extension to at least 15 degrees in order to receive an 
evaluation of 20 percent or more.  However, the February 2008 VA 
examination found that the Veteran retains 80 degrees of flexion 
and 10 degrees of extension.  Moreover, his range of motion was 
unchanged by pain, weakness, fatigability or incoordination 
following repetitive motion.  Therefore, despite the complaints 
of pain and the evidence demonstrat8ing the need for medication 
to alleviate symptoms, there is no basis for an increased 
evaluation due to limitation of motion.  38 C.F.R. §§ 4.40, 4.59, 
4.71a, Codes 5260, 5261.  

Regarding alternate diagnostic codes, as the evidence fails to 
establish ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of the 
tibia or fibula, a higher rating is not possible under Diagnostic 
Code 5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DCs 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, in the present case, 
the medical findings do not establish loss of both right knee 
flexion and extension to a compensable degree.  Thus, assignment 
of separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel opinion 
23-97 (VAOPGCPREC 23-97).  That opinion provides that a claimant 
who has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 5003 
and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic Code 
5257 is not appropriate.  It is acknowledged that the Veteran has 
complained of giving way of the knee.  Moreover, he notes that he 
often wears a knee brace. 

Here, right knee arthritis has been established by x-ray 
findings.  However, the claims file does not contain objective 
evidence of instability.  While the Veteran is credible to report 
his perception of the symptoms, the objective testing performed 
at the February 2008 examination was negative for instability and 
there is no evidence of subluxation.  Again, as there is no 
objective evidence of instability, separate evaluations for range 
of motion and instability are not warranted here.  In short, the 
objective findings are deemed more probative than the Veteran's 
statements with respect to his instability symptomatology.

In conclusion, the evidence does not support evaluations in 
excess of 10 percent for the Veteran's right knee disability for 
any portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (West 2002).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran's subjective and objective symptoms of 
pain, limitation of motion, locking, and instability are 
specifically contemplated by the rating criteria.  Accordingly, 
referral for extraschedular consideration in this case is not in 
order.  




ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a partial medial meniscectomy of the right knee with 
degenerative changes is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


